On Petitions for Rehearing.
Before COLT and PUTNAM, Circuit Judges.
PUTNAM, Circuit Judge.
These cases were very elaborately argued, and received a great deal of consideration from the court, and a careful observance of all the rights of all the parties, and yet both parties have filed petitions for rehearing. Under the special circumstances referred to, and because these petitions particularly illustrate the_ propriety of calling attention to the proper rules in reference to petitions for rehearings, we quote Public Schools v. Walker, 9 Wall. 603, 604, 19 L. Ed. 650, as follows:
“Where the court does not on its own motion order a rehearing, it will be proper for counsel to submit without argument, as has been done in the present instance, a brief written or printed petition or suggestion of the *51point or points thought important, if. upon such petition or suggestion, any judge who concurred in the decision thinks proper to move for a rehearing, the motion will be considered. If not so moved, the rehearing will be denied as of course.”
What are called here petitions for rehearing contain the arguments which might be expected after a rehearing had been granted. They consist largely of long citations from testimony, which, if at all material, should have been called to the attention of the court, with proper references to the record, at the trial of the cases.
The petition in behalf of the Gov. Ames relates particularly, if not entirely, to questions of costs. First, it contains a full rediscussion of a question which we fully considered and settled as to the disallowance of $393.75 paid by the Gov. Ames to a bonding company for the bond releasing the vessel. This discussion might have been very appropriate, if we had ordered a rehearing on this point.
The error which we made in referring the item of $393.75 to the wrong libel would have been at once corrected on the matter being called to our attention informally, and we have accordingly now corrected the same.
In like manner, we might well have been spared the long discussion with reference to the travel of witnesses from foreign parts, in view of the fact that we expressly left that question for revision by the District Court. The substance of all we said was that the allowances, if in dispute, must be fortified by legal proofs, inasmuch as it is easy to see that otherwise great abuse might arise therefrom, especially as such allowances are made only in this circuit.
In like manner, the petition for rehearing in behalf of the Lejok involves even further departures from the rule of Public Schools v. Walker. It contains long extracts from the record, amounting to a reargument of some of the principal points supposed to be involved, which, if submitted to us when the case was argued, might have been of some importance. So far as we have examined them, we can only say that the petition overlooks the fact that in our opinion we followed strictly the pleadings in behalf of the Dejok, and the main propositions submitted in the argument of her counsel of record, whom we were entitled to look to as master of the litigation; and they especially overlook the fact that the fundamental proposition on her behalf, as the case was submitted to us, was that the Gov. Ames was in error as to which vessel was to keep her course.
Ordered that the judgment in No. 858 is modified, by directing that the sum of $393.75 for premiums be stricken out of the costs allowed the Gov. Ames by the District Court, and that so much as relates thereto in the judgment in No. 859 be canceled.
It is further ordered that, inasmuch as on due consideration of the petitions for rehearing filed in No. 858 and No. 859 on February 28, 1911, no judge who united in the judgments desires that either case be reargued, each petition is -dismissed, and in each case mandate will issue forthwith.